Case: 13-13955      Date Filed: 05/22/2014   Page: 1 of 4


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                    No. 13-13955
                                Non-Argument Calendar
                              ________________________

                      D.C. Docket No. 9:12-cv-80931-DTKH



LENNON ANDERSON,

                                                                  Plaintiff-Appellant,

                                        versus

FLORIDA DEPARTMENT OF ENVIRONMENTAL PROTECTION,

                                                                          Defendant,

JILL S. CREECH,
in her individual capacity,

                                                                Defendant-Appellee.

                              ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                   (May 22, 2014)

Before CARNES, Chief Judge, WILSON and ANDERSON, Circuit Judges.
                Case: 13-13955       Date Filed: 05/22/2014       Page: 2 of 4


PER CURIAM:

       Lennon Anderson, proceeding pro se, appeals the denial of his motion to

alter or amend judgment under Federal Rule of Civil Procedure 59(e). Anderson

filed his Rule 59(e) motion after the district court granted summary judgment to

Jill Creech, his former employer and the Director of the Southeast District of the

Florida Department of Environmental Protection, on his claims of racial

discrimination under 42 U.S.C § 1981, 42 U.S.C § 1983, and the Fourteenth

Amendment. 1

                                               I.

       We review the denial of a Rule 59(e) motion only for abuse of discretion.

See Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1238 (11th Cir. 2012).

       Anderson makes three arguments. First, he contends that the district court

abused its discretion in denying his Rule 59(e) motion by ignoring manifest errors

of law and fact in its original order granting summary judgment. “The only

grounds for granting a Rule 59 motion are newly-discovered evidence or manifest

errors of law or fact.” Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007)

(quotation marks and alterations omitted). As a result, a district court does not

abuse its discretion when denying a Rule 59(e) motion made merely “to relitigate


       1
          Anderson also challenged the district court’s underlying order granting summary
judgment, but because his notice of appeal was untimely with respect to that order, we dismissed
that part of his appeal. See Anderson v. Creech, No. 13-13955 (11th Cir. Nov. 12, 2013).
                                               2
               Case: 13-13955     Date Filed: 05/22/2014    Page: 3 of 4


old matters” or “raise argument[s] or present evidence that could have been raised

prior to the entry of judgment.” Id.; see also Mincey v. Head, 206 F.3d 1106, 1137

n.69 (11th Cir. 2000).

      Anderson’s Rule 59(e) motion did not, despite his statements to the contrary,

show that the district court made errors of law or fact in its initial order granting

summary judgment. The motion instead attempted to rehash old matters and raise

new issues that could and should have been raised before summary judgment was

granted. For that reason, we reject Anderson’s argument that the district court

abused its discretion in denying his motion.

      Second, Anderson contends that the district court abused its discretion by

not adequately explaining its rationale for denying his Rule 59(e) motion.

Generally, district courts should provide “explanations of their rulings so as to

provide [us] with an opportunity to engage in meaningful appellate review.”

Danley v. Allen, 480 F.3d 1090, 1091 (11th Cir. 2007). But the Federal Rules of

Civil Procedure do not require courts to state findings of fact or conclusions of law

when ruling on Rule 59(e) motions. See Fed. R. Civ. P. 52(a)(3). And in a case

such as this one, where the Rule 59(e) motion bordered on being frivolous, we

cannot say that the district court abused its discretion by denying it without

explanation.




                                           3
                Case: 13-13955       Date Filed: 05/22/2014       Page: 4 of 4


       Third, Anderson asserts that the manner in which the district court denied his

Rule 59(e) motion violated Canons 1 and 3 of the Code of Conduct for United

States Judges. The record shows that Anderson’s accusations of unethical conduct

by the district court are utterly baseless.2 Contrary to what he asserts, the fact that

the district court rejected his arguments and decided this case against him does not

mean that the court was unfair, partial, or anything less than diligent. Cf. United

States v. Berger, 375 F.3d 1223, 1227 (11th Cir. 2004) (“Adverse rulings alone do

not provide a party with a basis for holding that the court’s impartiality is in

doubt.”) (quotation marks and brackets omitted). And the record reveals no

impropriety on the district court’s part.

       Because the district court did not abuse its discretion in denying Anderson’s

Rule 59(e) motion, we affirm its judgment.

       AFFIRMED. 3




       2
         Because Anderson’s assertions of unethical conduct lack any foundation, we need not
decide whether an appeal is the proper procedural vehicle for making these assertions.
       3
         Anderson’s motion to compel defendant Creech to file a motion to correct her brief is
DENIED.
                                               4